Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 21-40 have been examined.

Claim Objections
	Claim 28 objected to because of the following informalities:  There are two claims marked “28”.  Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically 

	Claims 21-29 and 31-40 are rejected under 35 U.S.C. § 103 as being unpatentable over Vedantham et al.  (Pub No.: US 2013/0104117 A1; Patent Application Number: 13/659,866; Dated: Apr. 25, 2013; Class: 717; Subclass: 172) in view of AMPAC Technologies Ltd., Fire Alarm Control Panel (EN54-2 & 4), Configuration Software, MAN 1552-2, 2012, pp. 1-102 and further in view of Cisco Systems, Inc., Cisco 800 Series Integrated Services Routers Software Configuration Guide, OL-31704-02, 2014, pp. 1-444. Specifically:

Claim 21
           Claim 21's ''providing a mesh including a network brain, a base node and a set of basic nodes;'' is taught by Vedantham et al., column 4, lines 44-55, where it recites:

One or more PLC data concentrators or routers 114 may be coupled to control center 130 (e.g., a utility control center 130 may be configured to implement smart grid policies and other regulatory or commercial rules by communicating such rules to each gateway(s) 112 and/or device(s) 113 through concentrator(s) 114.

	Further, the base node and basic nodes are taught by Vedantham et al., column 6, lines 28-42, where it recites:

Each service node has a level in the subnetwork topology. The nodes that are connected directly to the base node have level 1. The level of any service node not directly connected to the base node is the level of its respective switch node plus one.

FIG. 5 illustrates a subnetwork 500 according to an example embodiment. Base node 501 is connected to nodes 502-505, which are on level 1 in the subnetwork. Nodes 502 and 504 have been promoted to switch node, and nodes 503 and 505 operate as service nodes. Nodes 506 and 507 are on level 2 of the subnetwork and connect through switch node 502. Node 508 is also on level 2 and is connected through switch node 504. Node 507 has been promoted to switch node and provides a connection to service node 509, which is on level 3 of the subnetwork.

           Claim 21's ''comparing, using the network brain, an old code with a new code;'' is taught by Vedantham et al., column 9, lines 51-64, where it recites:

To maintain backward compatibility, the DC may not use the sequence number field if it is known that the SN 702 supports an older version of firmware. The DC 701 may first send a FU_STATE_REQ with version=0. If the SN 702 supports the version no 1, it will respond with a FU_STATE_RESP with version=1 with no sequence number field. The DC 701 will then use the version number 1 for the firmware upgrade messages. If however the SN 702 responds with a FU_STATE_RESP with version number 0, the DC will continue to perform firmware upgrade with version=0 for that node. It should be noted that even during the multicast firmware upgrade, all FU control messages may be sent as unicast and hence service nodes supporting different version numbers may be supported simultaneously.

           Claim 21's ''sending, using the network brain, a command to the base node instructing the set of basic nodes to change from an application mode to a boot mode;'' is not expressly taught by Vedantham et al. It is, however, is taught by AMPAC Technologies Ltd., page 97, last two paragraphs, where it recites:

In connecting to the remote panel, the panel is placed into boot mode and all loop processing is halted.

If the process is allowed to continue the user will be presented with the dialog box, below, which graphically shows the application sending progress. This is the phase at which the application file is being physically transmitted to the remote panel.

	Rationale – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to combine the boot mode of AMPAC Technologies Ltd., with the mesh network of Vedantham et al. because it permits the updating of nodal processors during boot mode.

           Claim 21's ''sending, using the base node, a message including the new code to the set of basic nodes;'' is taught by Vedantham et al., column 9, lines 51-64, where it recites:

To maintain backward compatibility, the DC may not use the sequence number field if it is known that the SN 702 supports an older version of firmware. The DC 701 may first send a FU_STATE_REQ with firmware upgrade messages. If however the SN 702 responds with a FU_STATE_RESP with version number 0, the DC will continue to perform firmware upgrade with version=0 for that node. It should be noted that even during the multicast firmware upgrade, all FU control messages may be sent as unicast and hence service nodes supporting different version numbers may be supported simultaneously.

           Claim 21's ''updating the new code on the set of basic nodes; and'' is taught by Vedantham et al., column 9, lines 51-64, where it recites:

To maintain backward compatibility, the DC may not use the sequence number field if it is known that the SN 702 supports an older version of firmware. The DC 701 may first send a FU_STATE_REQ with version=0. If the SN 702 supports the version no 1, it will respond with a FU_STATE_RESP with version=1 with no sequence number field. The DC 701 will then use the version number 1 for the firmware upgrade messages. If however the SN 702 responds with a FU_STATE_RESP with version number 0, the DC will continue to perform firmware upgrade with version=0 for that node. It should be noted that even during the multicast firmware upgrade, all FU control messages may be sent as unicast and hence service nodes supporting different version numbers may be supported simultaneously.

AMPAC Technologies Ltd., page 98, first paragraph, where it recites:

Once a transfer has finished, the Transfer Manager will attempt to bring the panel back online, by telling it to go back to application mode. Once again, the user will be notified of the success or failure of this operation

	Rationale – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to combine the boot mode of AMPAC Technologies Ltd., with the mesh network of Vedantham et al. because it permits the updating of nodal processors during boot mode.

Claim 22
           Claim 22's ''The method of claim 21, wherein the changing of the mesh is in response to sensor information from respective sensors operatively connected to particular basic nodes of the set of basic nodes.'' is not expressly taught by Vedantham et al. It is, however taught by Cisco Systems, Inc., page 84, fourth and fifth paragraphs, where it recites:



Cisco IOS IPS identifies attacks using “signatures” to detect patterns of misuse in network traffic. Cisco IOS IPS acts as an in-line intrusion detection sensor, watching packets and sessions as they flow through the router, scanning each to match known IPS signatures. When Cisco IOS IPS detects suspicious activity, it responds before network security can be compromised, it logs the event, and, depending on configuration, it does one of the following:

• Sends an alarm
• Drops suspicious packets
• Resets the connection
• Denies traffic from the source IP address of the attacker for a specified amount of time
• Denies traffic on the connection for which the signature was seen for a specified amount of time

	Rationale – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to combine the sensors of Cisco Systems, Inc. with the mesh network of Vedantham et al. because it would allow the system to adapt itself to the environment.

Claim 23


To maintain backward compatibility, the DC may not use the sequence number field if it is known that the SN 702 supports an older version of firmware. The DC 701 may first send a FU_STATE_REQ with version=0. If the SN 702 supports the version no 1, it will respond with a FU_STATE_RESP with version=1 with no sequence number field. The DC 701 will then use the version number 1 for the firmware upgrade messages. If however the SN 702 responds with a FU_STATE_RESP with version number 0, the DC will continue to perform firmware upgrade with version=0 for that node. It should be noted that even during the multicast firmware upgrade, all FU control messages may be sent as unicast and hence service nodes supporting different version numbers may be supported simultaneously.

Claim 24
           Claim 24's ''The method of claim 21, wherein the set of basic nodes is configured to send a response to the network brain after being in the boot mode.'' is not expressly taught by Vedantham et al. It is, however, is taught by AMPAC Technologies Ltd., page 97, last two paragraphs, where it recites:

The above is the first dialog box displayed to the user and graphically shows the progress in attempting to connect to the remote panel. If successful in connecting to the panel the application sending process will advance to the next step, otherwise the user will be presented with an error message and given the option to repeat the process. In connecting to the remote panel, the panel is placed into boot mode and all loop processing is halted.

If the process is allowed to continue the user will be presented with the dialog box, below, which graphically shows the application sending progress. This is the phase at which the application file is being physically transmitted to the remote panel.

	Rationale – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to combine the boot mode of AMPAC Technologies Ltd., with the mesh network of Vedantham et al. because it permits the updating of nodal processors during boot mode.

Claim 25
           Claim 25's ''The method of claim 21, wherein the network brain is configured to send a notification to the base node for each message that is expected.'' is taught by Vedantham et al., column 9, lines 51-64, where it recites:

To maintain backward compatibility, the DC may not use the sequence number field if it is known that the SN 702 supports an older version of firmware. The DC 701 may first send a FU_STATE_REQ with version=0. If the SN 702 supports the version no 1, it will respond with a FU_STATE_RESP with version=1 with no sequence number field. The DC 701 will then use the version number 1 for the firmware upgrade messages. If however the SN 702 responds with a FU_STATE_RESP with version number 0, the DC will continue to perform firmware upgrade with version=0 for that node. It should be noted that even during the multicast firmware upgrade, all FU control messages may be sent as unicast and hence service nodes supporting different version numbers may be supported simultaneously.

Claim 26
           Claim 26's ''The method of claim 21, wherein the new code is sent to the basic node in partial messages.'' is taught by Vedantham et al., column 9, lines 51-64, where it recites:

To maintain backward compatibility, the DC may not use the sequence number field if it is known that the SN 702 supports an older version of firmware. The DC 701 may first send a FU_STATE_REQ with version=0. If the SN 702 supports the version no 1, it will respond with a FU_STATE_RESP with version=1 with no sequence number field. The DC 701 will then use the version number 1 for the firmware upgrade messages. If however the SN 702 responds with a FU_STATE_RESP with version number 0, the DC will continue to perform firmware upgrade with version=0 for that node. It should be noted that even during the multicast firmware upgrade, all FU control messages may be sent as unicast and hence service nodes supporting different version numbers may be supported simultaneously.

Claim 27
           Claim 27's ''The method of claim 21, wherein the basic node is configured to send a message to the network brain after the new code is updated.'' is taught by Vedantham et al., column 8, lines 15-36, where it recites:

In one embodiment, Node N may be the farthest level node (e.g., node 509 in FIG. 5). Then, the base node 501 may determine whether the node responds at block 612. If the node is unresponsive, it is removed from the list at block 613 and the node value is reduced by one, thereby selecting the preceding node on the list at block 615. A further determination is made of whether any pages are missing for the node at block 614. If not, then the node value is advanced at block 615. If so, then the base node 501 may send the missing pages as a multicast transmission at block 616. Advantageously, other nodes in the network will have another opportunity to obtain these pages because the multicast transmission of the missing pages will be sent to all nodes between the base node 501 and the current node (Node N). This process may repeat until Node N has received all of Once this process has been completed for all nodes, then the base node 501 may send commands to upgrade the nodes at block 619 and wait until each node finishes the upgrade and reregisters. This upgrade and reregistration process at block 619 is repeated for all nodes as shown in blocks 620-621.

Claim 28
           Claim 28's ''A dynamic mesh system for a mesh having a network brain, a base node and a set of basic nodes, the system providing operations comprising:'' is taught by Vedantham et al., column 4, lines 44-55, where it recites:

One or more PLC data concentrators or routers 114 may be coupled to control center 130 (e.g., a utility company) via network 120. Network 120 may include, for example, an IP-based network, the Internet, a cellular network, a WiFi network, a WiMax network, or the like. As such, control center 130 may be configured to collect power consumption and other types of relevant information from gateway(s) 112 and/or device(s) 113 through concentrator(s) 114. Additionally or alternatively, control center 130 may be configured to implement smart grid policies and other regulatory or commercial rules by communicating such rules to each gateway(s) 112 and/or device(s) 113 through concentrator(s) 114.



Each service node has a level in the subnetwork topology. The nodes that are connected directly to the base node have level 1. The level of any service node not directly connected to the base node is the level of its respective switch node plus one.

FIG. 5 illustrates a subnetwork 500 according to an example embodiment. Base node 501 is connected to nodes 502-505, which are on level 1 in the subnetwork. Nodes 502 and 504 have been promoted to switch node, and nodes 503 and 505 operate as service nodes. Nodes 506 and 507 are on level 2 of the subnetwork and connect through switch node 502. Node 508 is also on level 2 and is connected through switch node 504. Node 507 has been promoted to switch node and provides a connection to service node 509, which is on level 3 of the subnetwork.

           Claim 28's ''compare, using a network brain, an old code with a new code;'' is taught by Vedantham et al., column 9, lines 51-64, where it recites:

To maintain backward compatibility, the DC may not use the sequence number field if it is known that the SN 702 supports an older version of firmware. The DC 701 may first send a FU_STATE_REQ with version=0. If the SN 702 supports the version no 1, it will respond with a FU_STATE_RESP with version=1 with no sequence number field. The DC 701 will then use the version number 1 for the firmware upgrade messages. If however the SN 702 responds with a FU_STATE_RESP with version number 0, the DC will continue to perform firmware upgrade with version=0 for that node. It should be noted that even during the multicast firmware upgrade, all FU control messages may be sent as unicast and hence service nodes supporting different version numbers may be supported simultaneously.

           Claim 28's ''send, using the network brain, a command to a base node instructing a set of basic nodes to change from an application mode to a boot mode;'' is not expressly taught by Vedantham et al. It is, however, is taught by AMPAC Technologies Ltd., page 97, last two paragraphs, where it recites:

The above is the first dialog box displayed to the user and graphically shows the progress in attempting to connect to the remote panel. If successful in connecting to the panel the application sending process will advance to the next step, otherwise the user will be presented with an error message and given the option to repeat the process. In connecting to the remote panel, the panel is placed into boot mode and all loop processing is halted.

If the process is allowed to continue the user will be presented with the dialog box, below, which graphically shows the application sending progress. This is the phase at which the application file is being physically transmitted to the remote panel.

	Rationale – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to combine the boot mode of AMPAC Technologies Ltd., with the mesh network of Vedantham et al. because it permits the updating of nodal processors during boot mode.

           Claim 28's ''send, using the base node, a message including the new code to the set of basic nodes;'' is taught by Vedantham et al., column 9, lines 51-64, where it recites:

To maintain backward compatibility, the DC may not use the sequence number field if it is known that the SN 702 supports an older version of firmware. The DC 701 may first send a FU_STATE_REQ with version=0. If the SN 702 supports the version no 1, it will respond with a FU_STATE_RESP with version=1 with no sequence number field. The DC 701 will then use the version number 1 for the firmware upgrade messages. If however the SN 702 responds with a FU_STATE_RESP with version number 0, the DC will continue to perform firmware upgrade with version=0 for that node. It should be noted that even during the multicast firmware upgrade, all FU control messages may be sent as unicast and hence service nodes supporting different version numbers may be supported simultaneously.



To maintain backward compatibility, the DC may not use the sequence number field if it is known that the SN 702 supports an older version of firmware. The DC 701 may first send a FU_STATE_REQ with version=0. If the SN 702 supports the version no 1, it will respond with a FU_STATE_RESP with version=1 with no sequence number field. The DC 701 will then use the version number 1 for the firmware upgrade messages. If however the SN 702 responds with a FU_STATE_RESP with version number 0, the DC will continue to perform firmware upgrade with version=0 for that node. It should be noted that even during the multicast firmware upgrade, all FU control messages may be sent as unicast and hence service nodes supporting different version numbers may be supported simultaneously.

           Claim 28's ''change the mesh by instructing the set of basic nodes to change to the application mode.'' is not expressly taught by Vedantham et al. It is, however, is taught by AMPAC Technologies Ltd., page 98, first paragraph, where it recites:

Once a transfer has finished, the Transfer Manager will attempt to bring the panel back online, by telling it to go back to application mode. Once again, the user will be notified of the success or failure of this operation

	Rationale – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to combine the boot mode of AMPAC Technologies Ltd., with the mesh network of Vedantham et al. because it permits the updating of nodal processors during boot mode.

Claim 28
           Claim 28's ''The system of claim 28, wherein the change of the mesh is in response to sensor information from respective sensors operatively connected to particular basic nodes of the set of basic nodes.'' is not expressly taught by Vedantham et al. It is, however taught by Cisco Systems, Inc., page 84, fourth and fifth paragraphs, where it recites:

Cisco IOS Intrusion Prevention System (IPS) technology is available on Cisco 880 series ISRs and enhances perimeter firewall protection by taking appropriate action on packets and flows that violate the security policy or represent malicious network activity.

Cisco IOS IPS identifies attacks using “signatures” to detect patterns of misuse in network traffic. Cisco IOS IPS acts as an in-line intrusion detection sensor, watching packets and sessions as they flow through the router, scanning each to match known IPS signatures. When Cisco IOS IPS detects suspicious activity, it responds before network 

• Sends an alarm
• Drops suspicious packets
• Resets the connection
• Denies traffic from the source IP address of the attacker for a specified amount of time
• Denies traffic on the connection for which the signature was seen for a specified amount of time

	Rationale – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to combine the sensors of Cisco Systems, Inc. with the mesh network of Vedantham et al. because it would allow the system to adapt itself to the environment.

Claim 29
           Claim 29's ''identify code changes between the old code and the new code; and'' is taught by Vedantham et al., column 9, lines 51-64, where it recites:

To maintain backward compatibility, the DC may not use the sequence number field if it is known that the SN 702 supports an older version of firmware. The DC 701 may first send a FU_STATE_REQ with version=0. If the SN 702 supports the version no 1, it will respond with a FU_STATE_RESP with version=1 with no sequence number field. The DC 701 will then use the version number 1 for the firmware upgrade messages. If however the SN 702 responds with a FU_STATE_RESP with version number 0, the DC will continue to perform firmware upgrade with version=0 for that node. It should be noted that even during the multicast firmware upgrade, all FU control messages may be sent as unicast and hence service nodes supporting different version numbers may be supported simultaneously.

           Claim 29's ''store, by the network brain, the code changes.'' is taught by Vedantham et al., column 9, lines 51-64, where it recites:

To maintain backward compatibility, the DC may not use the sequence number field if it is known that the SN 702 supports an older version of firmware. The DC 701 may first send a FU_STATE_REQ with version=0. If the SN 702 supports the version no 1, it will respond with a FU_STATE_RESP with version=1 with no sequence number field. The DC 701 will then use the version number 1 for the firmware upgrade messages. If however the SN 702 responds with a FU_STATE_RESP with version number 0, the DC will continue to perform firmware upgrade with version=0 for that node. It should be noted that even during the multicast firmware upgrade, all FU control messages may be sent as unicast and hence service nodes supporting different version numbers may be supported simultaneously.

Claim 31
AMPAC Technologies Ltd., page 97, last two paragraphs, where it recites:

The above is the first dialog box displayed to the user and graphically shows the progress in attempting to connect to the remote panel. If successful in connecting to the panel the application sending process will advance to the next step, otherwise the user will be presented with an error message and given the option to repeat the process. In connecting to the remote panel, the panel is placed into boot mode and all loop processing is halted.

If the process is allowed to continue the user will be presented with the dialog box, below, which graphically shows the application sending progress. This is the phase at which the application file is being physically transmitted to the remote panel.

	Rationale – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to combine the boot mode of AMPAC Technologies Ltd., with the mesh network of Vedantham et al. because it permits the updating of nodal processors during boot mode.

Claim 32
           Claim 32's ''The system of claim 28, the operations further comprising send, by the network brain, a notification to the base node for each message that is expected.'' is taught by Vedantham et al., column 9, lines 51-64, where it recites:

To maintain backward compatibility, the DC may not use the sequence number field if it is known that the SN 702 supports an older version of firmware. The DC 701 may first send a FU_STATE_REQ with version=0. If the SN 702 supports the version no 1, it will respond with a FU_STATE_RESP with version=1 with no sequence number field. The DC 701 will then use the version number 1 for the firmware upgrade messages. If however the SN 702 responds with a FU_STATE_RESP with version number 0, the DC will continue to perform firmware upgrade with version=0 for that node. It should be noted that even during the multicast firmware upgrade, all FU control messages may be sent as unicast and hence service nodes supporting different version numbers may be supported simultaneously.

Claim 33
           Claim 33's ''The system of claim 28, the operations further comprising send the new code to the basic node in partial messages.'' is taught by Vedantham et al., column 9, lines 51-64, where it recites:

If the SN 702 supports the version no 1, it will respond with a FU_STATE_RESP with version=1 with no sequence number field. The DC 701 will then use the version number 1 for the firmware upgrade messages. If however the SN 702 responds with a FU_STATE_RESP with version number 0, the DC will continue to perform firmware upgrade with version=0 for that node. It should be noted that even during the multicast firmware upgrade, all FU control messages may be sent as unicast and hence service nodes supporting different version numbers may be supported simultaneously.

Claim 34
           Claim 34's ''The system of claim 28, the operations further comprising send, by the basic node, a message to the network brain after the new code is updated.'' is taught by Vedantham et al., column 8, lines 15-36, where it recites:

In one embodiment, Node N may be the farthest level node (e.g., node 509 in FIG. 5). Then, the base node 501 may determine whether the node responds at block 612. If the node is unresponsive, it is removed from the list at block 613 and the node value is reduced by one, thereby selecting the preceding node on the list at block 615. A further determination is made of whether any pages are missing for the node at block 614. If not, then the Once this process has been completed for all nodes, then the base node 501 may send commands to upgrade the nodes at block 619 and wait until each node finishes the upgrade and reregisters. This upgrade and reregistration process at block 619 is repeated for all nodes as shown in blocks 620-621.

Claim 35
           Claim 35's ''A non-transitory computer-readable medium tangibly embodying computer-executable instructions that are executable by a processor to provide operations for a mesh including a network brain, a base node and a set of basic nodes, the operations comprising:'' is taught by Vedantham et al., column 4, lines 44-55, where it recites:

One or more PLC data concentrators or routers 114 may be coupled to control center 130 (e.g., a utility company) via network 120. Network 120 may include, for example, an IP-based network, the Internet, a cellular network, a WiFi network, a control center 130 may be configured to implement smart grid policies and other regulatory or commercial rules by communicating such rules to each gateway(s) 112 and/or device(s) 113 through concentrator(s) 114.

	Further, the base node and basic nodes are taught by Vedantham et al., column 6, lines 28-42, where it recites:

Each service node has a level in the subnetwork topology. The nodes that are connected directly to the base node have level 1. The level of any service node not directly connected to the base node is the level of its respective switch node plus one.

FIG. 5 illustrates a subnetwork 500 according to an example embodiment. Base node 501 is connected to nodes 502-505, which are on level 1 in the subnetwork. Nodes 502 and 504 have been promoted to switch node, and nodes 503 and 505 operate as service nodes. Nodes 506 and 507 are on level 2 of the subnetwork and connect through switch node 502. Node 508 is also on level 2 and is connected through switch node 504. Node 507 has been promoted to switch node and provides a connection to service node 509, which is on level 3 of the subnetwork.



To maintain backward compatibility, the DC may not use the sequence number field if it is known that the SN 702 supports an older version of firmware. The DC 701 may first send a FU_STATE_REQ with version=0. If the SN 702 supports the version no 1, it will respond with a FU_STATE_RESP with version=1 with no sequence number field. The DC 701 will then use the version number 1 for the firmware upgrade messages. If however the SN 702 responds with a FU_STATE_RESP with version number 0, the DC will continue to perform firmware upgrade with version=0 for that node. It should be noted that even during the multicast firmware upgrade, all FU control messages may be sent as unicast and hence service nodes supporting different version numbers may be supported simultaneously.

           Claim 35's ''send, using the network brain, a command to a base node instructing a set of basic nodes to change from an application mode to a boot mode;'' is not expressly taught by Vedantham et al. It is, however, is taught by AMPAC Technologies Ltd., page 97, last two paragraphs, where it recites:

In connecting to the remote panel, the panel is placed into boot mode and all loop processing is halted.

If the process is allowed to continue the user will be presented with the dialog box, below, which graphically shows the application sending progress. This is the phase at which the application file is being physically transmitted to the remote panel.

	Rationale – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to combine the boot mode of AMPAC Technologies Ltd., with the mesh network of Vedantham et al. because it permits the updating of nodal processors during boot mode.

           Claim 35's ''send, using the base node, a message including the new code to the set of basic nodes;'' is taught by Vedantham et al., column 9, lines 51-64, where it recites:

To maintain backward compatibility, the DC may not use the sequence number field if it is known that the SN 702 supports an older version of firmware. The DC 701 may first send a FU_STATE_REQ with firmware upgrade messages. If however the SN 702 responds with a FU_STATE_RESP with version number 0, the DC will continue to perform firmware upgrade with version=0 for that node. It should be noted that even during the multicast firmware upgrade, all FU control messages may be sent as unicast and hence service nodes supporting different version numbers may be supported simultaneously.

           Claim 35's ''update the new code on the set of basic nodes; and'' is taught by Vedantham et al., column 9, lines 51-64, where it recites:

To maintain backward compatibility, the DC may not use the sequence number field if it is known that the SN 702 supports an older version of firmware. The DC 701 may first send a FU_STATE_REQ with version=0. If the SN 702 supports the version no 1, it will respond with a FU_STATE_RESP with version=1 with no sequence number field. The DC 701 will then use the version number 1 for the firmware upgrade messages. If however the SN 702 responds with a FU_STATE_RESP with version number 0, the DC will continue to perform firmware upgrade with version=0 for that node. It should be noted that even during the multicast firmware upgrade, all FU control messages may be sent as unicast and hence service nodes supporting different version numbers may be supported simultaneously.

AMPAC Technologies Ltd., page 98, first paragraph, where it recites:

Once a transfer has finished, the Transfer Manager will attempt to bring the panel back online, by telling it to go back to application mode. Once again, the user will be notified of the success or failure of this operation

	Rationale – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to combine the boot mode of AMPAC Technologies Ltd., with the mesh network of Vedantham et al. because it permits the updating of nodal processors during boot mode.

Claim 36
           Claim 36's ''The medium of claim 35, wherein the change of the mesh is in response to sensor information from respective sensors operatively connected to particular basic nodes of the set of basic nodes.'' is not expressly taught by Vedantham et al. It is, however taught by Cisco Systems, Inc., page 84, fourth and fifth paragraphs, where it recites:



Cisco IOS IPS identifies attacks using “signatures” to detect patterns of misuse in network traffic. Cisco IOS IPS acts as an in-line intrusion detection sensor, watching packets and sessions as they flow through the router, scanning each to match known IPS signatures. When Cisco IOS IPS detects suspicious activity, it responds before network security can be compromised, it logs the event, and, depending on configuration, it does one of the following:

• Sends an alarm
• Drops suspicious packets
• Resets the connection
• Denies traffic from the source IP address of the attacker for a specified amount of time
• Denies traffic on the connection for which the signature was seen for a specified amount of time

	Rationale – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to combine the sensors of Cisco Systems, Inc. with the mesh network of Vedantham et al. because it would allow the system to adapt itself to the environment.

Claim 37


To maintain backward compatibility, the DC may not use the sequence number field if it is known that the SN 702 supports an older version of firmware. The DC 701 may first send a FU_STATE_REQ with version=0. If the SN 702 supports the version no 1, it will respond with a FU_STATE_RESP with version=1 with no sequence number field. The DC 701 will then use the version number 1 for the firmware upgrade messages. If however the SN 702 responds with a FU_STATE_RESP with version number 0, the DC will continue to perform firmware upgrade with version=0 for that node. It should be noted that even during the multicast firmware upgrade, all FU control messages may be sent as unicast and hence service nodes supporting different version numbers may be supported simultaneously.

           Claim 37's ''store, by the network brain, the code changes.'' is taught by Vedantham et al., column 9, lines 51-64, where it recites:

To maintain backward compatibility, the DC may not use the sequence number field if it is known that the SN 702 supports an older version of firmware. The DC 701 may first send a FU_STATE_REQ with version=0. If the SN 702 supports the version no 1, it will respond with a FU_STATE_RESP with version=1 with no sequence number field. The DC 701 will then use the version number 1 for the firmware upgrade messages. If however the SN 702 responds with a FU_STATE_RESP with version number 0, the DC will continue to perform firmware upgrade with version=0 for that node. It should be noted that even during the multicast firmware upgrade, all FU control messages may be sent as unicast and hence service nodes supporting different version numbers may be supported simultaneously.

Claim 38
           Claim 38's ''The medium of claim 35, the operations further comprising send, by the set of basic nodes, a response to the network brain after being in the boot mode.'' is not expressly taught by Vedantham et al. It is, however, is taught by AMPAC Technologies Ltd., page 97, last two paragraphs, where it recites:

The above is the first dialog box displayed to the user and graphically shows the progress in attempting to connect to the remote panel. If successful in connecting to the panel the application sending process will advance to the next step, otherwise the user will be presented with an error message and given the option to repeat the process. In connecting to the remote panel, the panel is placed into boot mode and all loop processing is halted.

If the process is allowed to continue the user will be presented with the dialog box, below, which graphically shows the application sending progress. This is the phase at which the application file is being physically transmitted to the remote panel.

	Rationale – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to combine the boot mode of AMPAC Technologies Ltd., with the mesh network of Vedantham et al. because it permits the updating of nodal processors during boot mode.

Claim 39
           Claim 39's ''The medium of claim 35, the operations further comprising send, by the network brain, a notification to the base node for each message that is expected.'' is taught by Vedantham et al., column 9, lines 51-64, where it recites:

To maintain backward compatibility, the DC may not use the sequence number field if it is known that the SN 702 supports an older version of firmware. The DC 701 may first send a FU_STATE_REQ with version=0. If the SN 702 supports the version no 1, it will respond with a FU_STATE_RESP with version=1 with no sequence number field. The DC 701 will then use the version number 1 for the firmware upgrade messages. If however the SN 702 responds with a FU_STATE_RESP with version number 0, the DC will continue to perform firmware upgrade with version=0 for that node. It should be noted that even during the multicast firmware upgrade, all FU control messages may be 

Claim 40
           Claim 40's ''The medium of claim 35, the operations further comprising send the new code to the basic node in partial messages.'' is taught by Vedantham et al., column 9, lines 51-64, where it recites:

To maintain backward compatibility, the DC may not use the sequence number field if it is known that the SN 702 supports an older version of firmware. The DC 701 may first send a FU_STATE_REQ with version=0. If the SN 702 supports the version no 1, it will respond with a FU_STATE_RESP with version=1 with no sequence number field. The DC 701 will then use the version number 1 for the firmware upgrade messages. If however the SN 702 responds with a FU_STATE_RESP with version number 0, the DC will continue to perform firmware upgrade with version=0 for that node. It should be noted that even during the multicast firmware upgrade, all FU control messages may be sent as unicast and hence service nodes supporting different version numbers may be supported simultaneously.





Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
09 FEB 2022